OPINION — AG — QUESTION: "THE VALIDITY OF 2 Ohio St. 1961 156 [2-156] ET SEQ., RELATING TO THE ESTABLISHMENT AND OPERATION OF `AGRICULTURAL AN INDUSTRIAL EXPOSITIONS AND FAIRS'. YOU PARTICULARLY INQUIRE AS TO THE VALIDITY OF THE REQUIREMENT OF 2 Ohio St. 1961 156 [2-156](K), THAT $25,000.00 BE DISBURSED ANNUALLY BY THE BOARD OF COUNTY COMMISSIONERS FOR SUCH EXPOSITIONS AND FAIRS.   ANSWER: IT IS THE OPINION OF THE ATTORNEY GENERAL THAT 2 Ohio St. 1961 [2-1961], 156-156(Q), ARE CONSTITUTIONAL AND INVALID AS A SPECIAL LAW. WE ARE OF THE FURTHER OPINION THAT THE DISBURSEMENT PROVIDED FOR IN SECTION 156(K) OF SAID STATUTES IS THEREFORE UNAUTHORIZED.(HUGH COLLUM) ** SEE: OPINION NO. 68-302 (1968) **